Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of a violation of section 2040 of the Penal Law, for failure to furnish to a tenant in a rooming house telephone service, towels, bed linens and maid service, reversed on the law and the facts, the information dismissed and the fine remitted. The evidence adduced was' insufficient to establish a willful or intentional failure to furnish telephone service, or that telephone service, within the meaning of the statute, was required to be furnished by the terms, express or implied, of the rental agreement between appellant and the complainant. In our opinion the failure to furnish towels, bed linens and maid service, established by the People, did not, as a matter of law, under the circumstances disclosed by the evidence, constitute a failure to furnish any “ other service or facility ” within the meaning of the statute. The words “other service or facility”, as used in section 2040 of the Penal Law, refer to services and facilities of the same general nature as those expressly enumerated. (Of. People v. Richards, 108 N. Y. 137; People V. Ryan, 274 N. Y. 149; People v. Lamphere, 219 App. Div. 422.) Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.